﻿184.	"Peace, security, independence and sovereignty for all cannot be secured by dealing only with the problems of some. This also means that peace and security for anyone can only be the product of a universal effort in which everyone, small or big, participates on the basis .of equality and of equal sovereignty, and when the truly vital rights of every country, however small, are equally respected and its grievances equally attended to."
Mr. President, those are your words; you said that in 1973 in my country where you also represented a nation to which the cause of non-alignment owes so much. Those words express your progressive philosophy and your enthusiasm for the democratization of international relations, and they suffice to explain why Panama and all the countries of the third world are so deeply and sincerely happy at your election as President of the thirty-second session of the General Assembly.
185.	The unanimous admission of the Socialist Republic of Viet Nam to membership in the United Nations is, at once, an act of justice and a world-wide recognition of what can be achieved despite tremendous obstacles by the courage, determination and dignity of a country on the road to freedom and nationhood. We also rejoice because of the admission of the young Republic of Djibouti; we wish it uninterrupted prosperity and progress. These are auspicious signs for the work now being guided by you at this thirty-second session.
186.	Further, we wish, on behalf of the delegation of Panama, to applaud Mr. Hamilton Shirley Amerasinghe, who is so highly esteemed by all delegations, for his wise presidency of the previous session.
187.	I would wish to express, on behalf of our delegation, the pleasure we share with the Spanish-speaking world because of the Nobel Prize conferred last night on Vicente Aleixandre, a Spanish poet. This really is recognition of vital importance of the so-called "generation of 1927" in Spanish culture.
188.	On the American continent, it is only fair to say that events have occurred which no doubt will contribute to the establishment of an atmosphere of cordiality, friendship and understanding among the countries of the region, which will also be reflected in the enthusiastic contribution which the Latin American countries will make to the work of the General Assembly. I refer to the Panama Canal Treaty of 1977, and the Treaty concerning the Permanent Neutrality and Operation of the Panama Canal, signed in Washington on 7 September 19 /7 by the President of the United States of America, Jimmy Carter, and by the Head of the Government of the Republic of Panama, Omar Torrijos, as well as the Declaration of Washington of the same date signed by the States Members of the Organization of American States and the Prime Minister of Canada.
189.	As the culmination of a lengthy process of negotiation, the United States and Panama have arrived at a basic arrangement on the question of the Panama Canal, with the purpose of eliminating the causes of conflict which have cast a shadow over relations between the United States and Panama and Latin America over the past 75 years.
190.	The friendly agreement embodied in these treaties is due to the tenacious and constant campaign of the people of Panama, encouraged over the last years by the anti- colonialist attitude of General Omar Torrijos Herrera. Also, it is fair to recognize that it is also due to the democratic spirit and honest conscience of President Jimmy Carter, which finally rendered null and void the monstrous Hay-Bunau-Varilla Convention of 1903, that no Panamanian signed. That Convention, which was only voted later by people enchained by its arbitrary clauses, mortgaged forever the major natural resource of Panama.
191.	The Carter-Torrijos treaties constitute a pact on a fixed-term basis, which recognizes the effective sovereignty of Panama over the whole of its territory and ensures the recovery of its jurisdiction over the Canal Zone within a period of not more than three years, assures the United States, as well as all other countries of the world, access for their ships to an open and neutral canal "on terms of entire equality".
192.	In the same treaties, the Republic of Panama, as the sovereign territory, grants the United States a concession for the management, operation and maintenance of the Panama Canal for a period of 22 years.
193.	The new contractual relations agreed to between Panama and the United States on 7 September 1977 appear in two Treaties, 3 related agreements, 10 annexes, 3 "Agreed Acts", 52 descriptive maps, 2 navigation charts, 9 exchanges of notes and 1 multilateral declaration.
194.	Article IV of the Panama Canal Treaty provides, inter alia, that:
"The Republic of Panama and the United States of America commit themselves to protect and defend the Panama Canal. Each Party shall act, in accordance with its constitutional processes, to meet the danger resulting from an armed attack or other actions which threaten the security of the Panama Canal or of ships transiting it."
195.	But the vital fact, the irrevocable hope of successive generations of Panamanians, is that on 31 December 1999, the military presence of the United States on Panamanian territory will physically cease. The full historical significance of that fact is enshrined in the Treaties signed on 7 September last, because it is this military presence which in itself limits and undermines Panamanian nationality. It is not a matter of friendship or enmity between nations. What is at stake is the very essence of our national feeling, which has nothing to do with possible tactical or defensive alliances aimed at a specific objective and limited, therefore, by circumstances and other transitory factors.
196.	Status as a nation and, as a vital part of it, sovereignty which is its greatest attribute are essentially antagonistic to ? foreign military presence within the national territory, particularly when that presence is one of the mightiest Powers in the history of the world. Specifically because of its weight, such a presence weighs unfavourably, albeit in a friendly and non-aggressive manner, on the soul of the people where it exists, with all that that tacitly implies for the social, political and economic existence of that people. That military presence in the case of Panama, because of the total disproportion of the two parties, is a hegemonic influence to be fought against from day to day at every level of daily life, to prevent the people from the experience of becoming outcasts, so that the nation will not become some -hybrid, bastard country bearing no relation to its proper historical, ethnic and cultural traditions.
197.	As for the near future, Panama is aware of its responsibilities and is prepared to take over the tasks of operating, administering-and defending the inter-oceanic waterway. To do that, we have as a base of support the human capital represented by the Panamanians, who comprise 75 per cent of the labour force employed by the Panama Canal Company. Benefiting from the progress and the growing development of our educational system and professional resources offered by universities, my country has started to train the necessary technical staff. Furthermore, we are constantly increasing the number of scholarship students in the large technological training centres abroad. At the same time, as regards the defence of national sovereignty and territorial integrity, a major mission will be carried out by the new graduating class of our national military institute "Tomas Herrera", where, encouraged by the nationalistic spirit of the National Guard of Panama, thousands of young men are being trained in accordance with the new democratic concept which -will be the most distinguishing factor of the armed forces of the continent.
198.	I must now make special reference to the Treaty concerning the Permanent Neutrality and Operation of the Panama Canal.
199.	My country is conscious of the importance of the Panama Canal as an international waterway for world navigation and wishes to invite the attention of Member States of the United Nations to the following, most important provision in article II of that Treaty:
"The Republic of Panama declares the neutrality of the Canal in order that both in time of peace and in time of war it shall remain secure and open to peaceful transit by the vessels of all nations on terms of entire equality, so that there will be no discrimination against any nation, or its citizens or subjects, concerning the conditions or charges of transit, or for any other reason, and so that the Canal, and therefore the Isthmus of Panama, shall not be the target of reprisals in any armed conflict between other nations of the world."13
200.	In order to perfect the regime of permanent neutrality of the Panama Canal, the contracting parties, under article VII, undertake to open for signature by all the States of the world a protocol whereby the signatory States would make the neutral regime of the Panama Canal universal.
201.	The protocol of the Treaty concerning the Permanent Neutrality and Operation of the Panama Canal would be an invitation to all States of the world to give universal validity to the regime of neutrality to which both countries have agreed will govern the inter-oceanic waterway, so as to ensure permanent access to the Canal for the ships of every nation on the basis of complete equality.
202.	In compliance with that commitment, this protocol will be open to access by all States of the world from the date of its ratification and will for each State enters into force from the time it deposits its instrument of accession with the Secretary-General of the Organization of American States.
203.	The international instruments to which I have just referred are subject to the constitutional procedures of ratification by both parties: in the United States, with the assent of two thirds of the members of the Senate present at the time; in Panama by a majority vote expressed in a national plebiscite.
204.	What is of particular significance in this respect is the Washington Declaration signed by the highest officials of the States members of the Organization of American States and by the Prime Minister of Canada, concurred in by a large majority of Heads of States o* Government of the region, on the initiative of President Carter. That Declaration represents a new era in hemispheric relations and imprints a seal of continental solidarity on the new Panama Canal Treaties.
205.	The Washington Declaration not only paves the way towards establishing a new international economic order in the Latin American developing countries, but is also a positive contribution to peace, security and progress for mankind by recognizing the importance for all States of the world of arrangements to ensure the accessibility and the permanent neutrality of the Panama Canal.
206.	The lengthy process of negotiation which was carried out during the last 13 years has been justified before national and international public opinion as the peaceful means to set in motion the process of decolonization in Panama. The negotiations had to culminate in a formula of decolonization to put an end to the colonial enclave embedded in the heart of the territory of Panama.
207.	To arrive at that goal, the Government of Panama assigned in the vanguard of our diplomatic front a group of negotiators to serve as spokesman for our national conscience. The agreements reached must be understood in their entirety as a formula for decolonization which is viable and acceptable to both Governments, and which is now subject to the scrutiny, review and approval of both peoples in accordance with their constitutional procedures.
208.	It is an act of justice to recognize the patriotism, ability and devotion of the Panamanian negotiators who participated in the negotiations on the new Treaties. Also, equal devotion, ability and patriotism must be recognized as belonging to other citizens who had equally intense Panamanian feelings but who expressed disquiet, impatience or disagreement, or who disagreed wholly or in part with what is contained in the new Treaties.
209.	The right to assent or dissent, a basic pillar for harmonizing human relations around national interests in modern States, is recognized as the very essence of the plebiscite to be held in Panama. The alternative is clear. Those who consider that the new Treaties constitute a suitable formula for decolonization will approve them. Those who believe the contrary will reject them. The results, whose genuineness can be endorsed by the United Nations, we!' bear witness to the desire of the people of Panama for self-determination.
210.	Precisely in order that there should be no doubt of that right to dissent within the broad popular support of his administration, the Head of Government of Panama, General Omar Torrijos Herrera, has requested a United Nations presence during the plebiscite on the new Treaties. It is of the utmost significance for my country that the Secretary-General, Mr. Kurt Waldheim, has agreed to send a mission to Panama headed by a personal representative, to be present during the verification of the national plebiscite, which has been scheduled by la number 33 of 13 September 1977 to be held on 23 October 1977 compliance with the provision? of article 274 of our National Constitution.
211.	In this consultation with the people, Panamanian citizens will decide whether or not they approve the new Panama Canal Treaty, the treaty concerning the Permanent Neutrality and Operation of the Panama and the annexed documents, which were signed on 7 September in Washington.
212.	In addition to the Treaties on the Panama Canal are operative in regard to decolonization, "the settlement of the Panama Canal issue", as it is stated in the Washington Declarations "represents a major step toward strengthening of relations among the nations of the Western Hemisphere on a basis of common interest, equality and mutual respect for the sovereignty and independence of every state".
213.	The Ihmian Cam Convention of 1903, better known as the Hay-Bunau-Varilla Treaty, imposed in perpetuity on the Republic of Panama to ensure construction by the United States of the waterway, is the only instrument still in force of the three ominous treaties designed to mortgage the existence of Latin American States whose territories were considered to be cross-roads for the major world maritime routes.
214.	The "La Mesilla" Treaty concerning the border between the Republic of Mexico and the United States, signed at Mexico City on 30 December 18S3, which assured on an indefinite basis free transit for the army of the United States through the Tehuantepec Isthmus, was abrogated by the joint action of those two great statesmen, Lazaro Cardenas and Franklin Delano Roosevelt. The Bryan-Chamorro Treaty between Nicaragua and the United States granted the latter country in perpetuity the right to build an inter-oceanic canal by way of the San Juan River and the great lake of Nicaragua and was abrogated in 1971 by the Heads of Government of the two countries, Richard Nixon and Anastasio Somoza.
215.	The Government of Panama has gone beyond the mere holding of a plebiscite by inviting a United Nations presence. On 13 September, the Head of Government, General Omar Torrijos Herrera, addressed a telegram to Mr. Andres Aguilar, Chairman of the Inter-American Commission on Human Rights, staging that "the new Canal treaties are a symbol to the world of our desire to eliminate discrimination and injustice", and invited that Commission to visit Panama and report on the actual enjoyment of human rights there.
216.	The statement by Torrijos in that document emphasizes the will of the Government of Panama fully to implement the exercise of fundamental human rights among the inhabitants of the Republic in every part of the country. It also reflects the decision to promote; the effective functioning, within the jurisdiction of the Panamanian State, of the legal, regional and world mechanism established to make human rights effective.
217.	That is an isolated attitude. The immediate precedent the Universal Declaration of Human Rights, which was adopted in 1948 by this Assembly, is to be found in the first draft on this question submitted to the General Assembly by the head of the delegation of Panama, Mr. Ricardo J. Alfaro. The ratification by Panama in 1976 of the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights, as well as the Optional Protocol thereto, was decisive in having those human rights Covenants proclaimed by the United Nations enter into force during that same year 1976. It was therefore possible to establish the Human Rights Committee, which affords an unprecedented procedure for the consideration of communications from persons who denounce human rights violations committed by States parties to the Protocol.
218.	The Hay-Bunau-Varilla Treaty of 1903, considered by many jurists as a political mortgage, as an anachronism, as a social fossil, will be abrogated in Panama when there is an exchange of the ratification of the Panama Canal Treaties of 1977.
219.	Panama, deprived until now of both its ports of entry to the Canal, has not been able to comply fully with its Bolivarian destiny to assist the sister republics of Latin America to implement the major integration plans of the founders of the republics of our hemisphere. Thus it can be understood how the 1903 Treaty has so far been a barrier to the unity, integration and accelerated economic development of Panama and of Latin America.
220.	The origins and clauses of that Treaty have been so hateful that a distinguished historian from Argentina in his historical outline "From the Panama Congress to the Panama Canal" went so far as to say:
''The programme which Bolivar started in Panama in 1826 came to an end in 1903 also in Panama, which was
transformed from the cradle to the grave of the Bolivarian standard."
221.	But Panama is and will continue to be a pedestal and not a tomb for the ideals of the Liberator.
222.	Bolivar, who made of the isthmus of Panama the centre of his ideals and affection, thought of the city of Panama as a capital for the Great Latin American Fatherland. Referring to the Act of Independence of Panama from Spain in 1821, he exclaimed:
"I cannot find words to express my joy and admiration for learning that Panama, the centre of the universe, is by itself brought back to life and freed by its own endeavours. The Act of Independence of Panama is the most glorious monument that any American province can offer to history. Everything is contained therein: justice, generosity, national policy and interest."
223.	As host to the Amphictyonic Congress of 1826, the nation of Panama, despite every vicissitude, has never failed to be loyal to the programme of Bolivar for the unity and integration of Latin America. Its most recent achievements in this unifying and integrationist mission were enshrined by the constitution of the Latin American Economic System reached in 1975 by the "Panama Convention", and the establishment of the Latin American Export Bank. This last entity was formally established oil the initiative of Panama at the meeting of the Governors of the Central Banks of Latin America which was held this year in Guatemala City and which will start operating in Panama City with adequate financing from the region as an essential element for the sustained development of the Latin American countries.
224.	Parallel with the Latin American movements born in the universities and in the major Latin American revolutions, new generations of Panamanians with a legacy of the ideals of all those who victoriously planted the standard of the liberator on the summit of Condorcunca have, without let or pause, pursued their arduous and lengthy road to battle for national claims and to redeem the historic mortgage incorporated in the 1903 Treaty. Among them and in the front line are the heroic teen-agers—the "aguiluchos" of the National Institute, as they are called in Panama-who in 1964 placed a cluster of Panamanian flags in the alienated Panama Canal zone and made it fertile with their blood. Together with them, are the students, teachers, professors, intellectual?, artists, the workers in the cities and in the fields, men and women of every age who have at all times responded to the national call and who are ultimately the Panamanian best entitled to judge what is just and proper in the new Treaties and their annexes.
225.	Of course, from a pure, extreme and radical national perspective, some aspects of the new Treaties are not satisfactory. But, nationalities are not fully forged overnight, or by a single generation or group of individuals. Along the way towards the full attainment of a national Panamanian personality, there are obstacles and vicissitudes. To rise above them is the task of this generation and future generations, which must complete the work of the present one.
226.	Precisely because of this collective struggle, this joint effort made by people of diverse ages and tendencies called together in this higher level of every civic debate Is the element which, in itself, creates national unity for our national interest. Without national unity progress is made difficult. It is difficult to administer public affairs, and the supreme objective of a fully sovereign nation becomes distant in the perspective of time. It is obvious that among its positive advantages, the debate on the question of the new Panama Canal Treaties brings with it the promising possibility for national unity among the vast majority of the progressive forces of the country.
227.	In the light of this perspective we have to take into account international circumstances. The Secretary- General, as the eternal champion of good causes, already said so in his report on the work of the Organization. He said:
"I know, very well that a miraculous and sudden transformation to a new and better world order is inconceivable. I do, however, believe that we must try, in all our activities, to facilitate and accelerate the evolutionary process by which the relations of Governments in all important matters will be regulated -and harmonized with the long-term interests of the world community.
Thus, we are living at a time when there are military alliances, large power blocs from which few nations can be free, despite their own power. Fortunately, the spectre of a possible intercontinental conflict becomes ever more remote because of the paradoxical effect of the progress of the technology of war, the balance of terror, and so it may be assumed that the neutrality and operation of the Canal will not He threatened. A promising augury of this is that the Government of President Carter has signed Additional Protocol I of the Treaty on the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco). But this is all for the future, for new groups of men and generations.
228.	The Torrijos-Carter Treaties, viewed not only as a formula of decolonization but also as a pilot plan for international co-operation between Panama and the United States with a view to improving hemispheric relations, could be a decisive factor in accelerating the integration and unity of Latin America.
229.	This new type of hemispheric relations can only prosper harmoniously, however, by complete compliance with the principles which are deeply rooted in the conscience of the peoples of this region and today enshrined in contemporary international law, such as respect for the territorial integrity and the independence of States, non-intervention by a State in the internal affairs of another State, self-determination of peoples, the peaceful settlement of disputes, the renunciation of the use or threat of force, the sovereign equality of States, and the application of fundamental human rights.
230.	I would not wish to end without referring to an opposition which an arrangement in the Panama Canal question arouses in some circles in the United States. As was rightly said by Mr. Shridath Ramphal, Secretary- General of the British Commonwealth of Nations:
.. to those in the councils of the United States... who urge that strategic interests should prevail over those principles of sovereignty and territorial integrity which are now part of the heritage of this hemisphere, let it be recalled that no way has ever yet been held-be it overland route or mountain pass or navigable straits-in defiance of the will of those who dwell around it."
231.	There are some who, with repeated obstinacy, seek to confuse the concept of the neutrality and the defence of the inter-oceanic way with that of intervention; but intervention has become a dirty word to the Latin American peoples who have suffered and have learned hard lessons from history. It may be said that the provision of international law which is most deeply rooted in the thoughts and feelings of the Latin American peoples is the principle of non-intervention. This has been the basis of relations between the United States and Latin America since in Montevideo in 1933 and Buenos Aires in 1936 the great North American Power renounced the principle of intervention by subscribing to the Declaration of the nations of the hemisphere, to the effect that direct or indirect intervention in internal or external affairs is inadmissible. The United States committed itself, in the event of violation of those principles, to joint consultations with the aim of arriving at a peaceful solution.
232.	The United States, as a State party to the Charter of the Organization of American States and to the Charter of the United Nations, is committed to enforcing this principle at the regional level and throughout the world.
233.	The Agreement in Implementation of Article IV of the Panama Canal Treaty strictly refers to defence against the danger of an armed attack or other action that might threaten the security of the Panama Canal or of the ships transiting it. This is not, nor can it be, a treaty to regulate the capacity for reciprocal aggression of the parties.
234.	Logically the Treaty refers to third States which might commit acts or threats of aggression against the Panama Canal and the freedom of navigation through it. To confuse this situation with the right to intervene in the internal or external affairs of Panama is to distort a specific clause, vitiating its semantic, political and legal value. This is totally unacceptable to the international community.
235.	Here, of course, we are entering the field of moral assumptions because no one in this Assembly is unaware that, if the great Powers were to succumb to the temptation to abandon respect for ethical and legal rules, there is no public treaty or provision of international law which could stop them.
236.	No country can proclaim itself the world champion of the rule of law and the freedom of the citizen claiming that it stands in the forefront of international democracy and is' the defender of the sovereignty of peoples and upholder of peace while, at the same time, suspending those principles in the case of small countries which, like mine, can only oppose force with the deep legal and moral conviction of a David defending his elementary rights.
241. The words I have the honour to address to this august Assembly on behalf of my Government and my delegation would be incomplete and lacking in an elementary sense of justice were I not to express the gratitude of the Government and people of Panama for the decisive support they have received from the world community, and particularly from the sister republics of Latin America and those nations which constitute the majestic group of the non-aligned. Their support for the Panamanian cause, that has been given unstintingly, has been repeatedly demonstrated within this Organization. When the history of this time is written, when the problems now being confronted by the United Nations are resolved, when the balance sheet has been drawn up showing its actions and influence on world events, it will then be seen that the cause of Panama was one of the decisive proofs of the importance and beneficial action of this ecumenical assembly of free nations.
